THOMAS, Justice,
concurring and d|is-. senting, with whom ROONEY, Chief Justice, joins.
I can concur in the result which' is reached by the majority opinion with respect to Cheyenne Lumber Company, but I can only do so upon a different ground ttjan that relied upon in the majority opinion. I must dissent with respect to the disposition *470of this case as to Diamond International Corporation. I would reverse that judgment on the ground that the lien statement was not properly verified as required by the language of § 29-2-109, W.S.1977, which provides in the part here pertinent:
“ * * * which [the lien] in all eases shall be verified by the oath of the person filing the lien, or by some reliable person for him; * * * ” (Emphasis supplied.)
The better rule is that compliance with this statute is essential in order to create a lien. The curative statute upon which the majority of the court relies, § 29-2-114, W.S.1977, becomes operative only in an action to enforce a lien. The curative statute assumes the existence of a lien which I submit does not exist in the absence of verification. I agree with the conclusion in the majority opinion that there was no verification as to the Diamond International Corporation lien statement, and consequently there was no compliance with the statute which would justify the bringing of any action to enforce a lien.
As to Cheyenne Lumber Company, I am satisfied that there was an adequate verification of the lien which was filed. Consequently there is no need to invoke the curative statute. I would not feel compelled to pursue the substantial compliance rule such as that invoked in New Mexico. Garrett Building Centers, Inc. v. Hale, 95 N.M. 450, 623 P.2d 570 (1981); Home Plumbing and Contracting Company v. Pruitt, 70 N.M. 182, 372 P.2d 378 (1962). However, if that rule were relied upon it would serve to make the conclusion of verification as to the Cheyenne Lumber Company lien an even more proper result. See also, Stephenson v. Ketchikan Spruce Mills, Inc., Alaska, 412 P.2d 496 (1966); First Security Mortgage Co. v. Hansen, Utah, 631 P.2d 919 (1981).
The application of the curative statute in favor of Diamond International Corporation results in a holding that is a denial and denigration of the rule heretofore in effect in Wyoming that this lien statute is to be strictly construed because it is in contravention of the common law. Tottenhoff v. Rocky Mountain Construction Company, Inc., Wyo., 609 P.2d 464 (1980). The majority of the court gives only lip service to this rule, and in fact the curative statute is applied quite liberally in favor of the mate-rialman in this instance.
I would call attention to language from prior cases decided by this court. In Wyman v. Quayle, Wyo., 9 Wyo. 326, 331, 63 P. 988 (1901), this court said:
“ * * * It is therefore indispensable to the creation of the lien that the prescribed account or statement be filed. And the statement must contain a just and true account of the demand due him after all just credits shall have been given, a description of the property sufficient to identify the same, the name of the owner or owners, contractor or contractors, or both, if known to the person filing the lien, and it must be verified by oath.” (Emphasis supplied.) .
In Becker v. Hopper, 22 Wyo. 237, 253-254, 138 P. 179, Ann.Cas. 1916D 1041, affirmed 23 Wyo. 209, 147 P. 1085, Ann.Cas. 1918B 35 (1914), this court spoke only to the content of the lien and said:
“ * * * There is considerable apparent conflict in the decided cases on the question of what particularity is required in a lien statement. We say apparent conflict for the reason that in nearly all of the cases the decisions have been based upon the particular language used in the several statutes, in a number of which it is expressly provided that inaccuracy in the statement shall not invalidate the lien. Our statute requires a just and true account of the demand which is to be a lien; and we are of the opinion that the lien statement in this case was a substantial compliance with that requirement. * * * To be sufficient the statement should be sufficiently specific to enable one, not a party to the contract, to identify the things for which the lien is claimed. * * * ”
We have noted previously that the source of our mechanic’s lien statute is the law of Missouri. Wyman v. Quayle, supra; Lasich v. Wimpenney, 73 Wyo. 345, 278 P.2d 807 (1955). The Supreme Court of Missouri, in *471interpreting their statute which is the source of § 29-2-109, W.S.1977, treated the statement of lien account and the requirement for verification separately. In Mitchell Planing-Mill Co. v. Allison, 138 Mo. 50, 40 S.W. 118, 121, 60 Am.St.Rep. 544 (1897), that court said:
“ * * * The account which this law contemplates is such a statement of the claim as fairly apprises the owner and the public of the nature and amount of the demand asserted as a lien. The account may consist of one or more items. It may be all on one side, or mutual in its showing. To be valid, however, it must disclose on its face that the demand is of a sort within the terms of the lien law. The affidavit required to verify the account may be considered along with the account itself in ascertaining the sufficiency of the latter. * * * ”
See also Moller-Vandenboom Lumber Co. v. Boudreau, 231 Mo.App. 1127, 85 S.W.2d 141 (1935).
Other courts which have addressed the question of whether an acknowledgement is to be accepted as a substitute for the verification required by their lien statutes in order to perfect a lien have held that it is not, and that no lien is created. H.A.M.S. Company v. Electrical Contractors of Alaska, Inc., Alaska, 563 P.2d 258 (1977); Bell and Zajicek, Inc. v. Heyward-Robinson Company, 23 Conn.Sup. 296, 182 A.2d 339 (1962); D.J. Fair Lumber Company v. Karlin, 199 Kan. 366, 430 P.2d 222 (1967); Hub City Wholesale Electric, Inc. v. Mik-Beth Electrical Co., Ltd., Ky.App., 621 S.W.2d 242 (1981); Saunders Cash-Way Lumber & Hardware Company v. Herrick, 179 Mont., 233, 587 P.2d 947 (1978); Home Plumbing and Contracting Company v. Pruitt, supra; and First Security Mortgage Co. v. Hansen, supra. The Supreme Court of Utah aptly stated the proposition in First Security Mortgage Co. v. Hansen, supra, 631 P.2d at 922, as follows:
“Verification is not a hypertechnicality that we can discount. Without verification, no lien is created. * * * ”
To the same effect is H.A.M.S. Company v. Electrical Contractors of Alaska, Inc., supra. There the Supreme Court of Alaska rejected the argument that under their statutory scheme a defective verification could be cured under that state’s liberal validation statute. The court concluded that the requirement of verification contained in the statute was a mandatory condition precedent to the very creation and existence of a valid lien. In the absence of a valid lien there was no opportunity to apply the remedial portions of the mechanic’s lien statute. The holding of the Alaska court is applicable in this case, as previously indicated, because until the verification requirement has been met there exists no lien which can be enforced. The bringing of an action to enforce a valid lien is a prerequisite to the invocation of the curative statute.
For the reafeons stated I would affirm as to Cheyenne Lumber Company and reverse as to Diamond International Corporation.